PER CURIAM.
Appellant challenges the lower court’s order removing a court-ordered lien on his inmate trust account but denying his request for reimbursement of funds used from the account to pay court costs and fines. The State properly concedes error. See Wilcox v. State, 79 So.3d 878, 878-79 (Fla. 5th DCA 2012) (holding that no statutory basis exists to impose lien on inmate trust account for court costs and fines); Araujo-Espichan v. State, 62 So.3d 683, 684 (Fla. 5th DCA 2011) (reversing judgment that improperly placed lien on inmate’s account and instructing lower court to reimburse funds removed from account).
Accordingly, we REVERSE and REMAND, with instructions that the State be ordered to reimburse Appellant for the $883 improperly removed from his account pursuant to the lien order.
REVERSED and REMANDED.
SAWAYA, TORPY and JACOBUS, JJ., concur.